 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                     SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA,                  Case No.: 19-CR-1568-LAB
 6
                           Plaintiff,
 7                                              JUDGMENT AND ORDER OF
          v.                                    DISMISSAL WITHOUT PREJUDICE
 8                                              AND TO EXONERATE THE BOND
     MARCO SOLIS-GUADARRAMA,
 9

10                         Defendant.

11

12

13       Upon motion of the United States of America and good cause

14 appearing,

15       IT IS HEREBY ORDERED that the Superseding Information in the

16 above-entitled   case     against    defendant   MARCO   SOLIS-GUADARRAMA   be

17 dismissed without prejudice.

18       IT IS FURTHER ORDERED that the bond filed for MARCO SOLIS-

19 GUADARRAMA be exonerated.

20       IT IS SO ORDERED.

21

22 DATED: November 6, 2019.

23

24

25                                         HONORABLE LARRY ALAN BURNS
                                           Chief United States District Judge
26

27

28
